DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/29/2022 have been fully considered but they are not persuasive.

Upon further review of the Applicant’s amendments and/or remarks, the Applicant stated that “Analysis of Dorenbosch reveals that this reference simply controls call timers based on an amount of time a call is active. Nowhere is it taught or suggested to control an amount of time a second mobile unit is allowed to actually transmit based on a speed of the first mobile unit. Because of this, all claims are allowable over the cited art.” (Emphasis Added).

In response the Examiner respectfully disagrees with the Applicant’s arguments because the at least independent claims in question are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Publication No. 20210264789) in view of Toshimitsu et al. (US Publication No. 20010004604). Therefore, it’s unclear as to which prior art reference the Applicant is referring to as “Analysis of Dorenbosch” and which paragraphs and/or figures shows the Applicant’s analysis.
Upon further review, the prior art references on record (i.e. Jo and Toshimitsu) does not mention “controls call timers based on an amount of time a call is active” as stated by the Applicant.

Therefore, the Applicant’s argument is non-responsive and/or invalid. Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Secondly, the Applicant amended at least dependent claim 4 which recites at least in part “wherein the speed of the first mobile device is also utilized to adjust a call-timer threshold controlling an amount of time the second mobile device is maintained after all transmissions have ceased on the talkgroup”. (Emphasis Added).

In response, the Examiner believes that this amendment is unclear and/or incomplete, thus introduce new matter and/or change the scope of the invention.
Applicant’s specification e.g. pp0026, states that “In particular, a channel hang-time timer is utilized to maintain the channel for the particular talkgroup for a period of time after all transmissions have ceased on the talkgroup.”

Therefore, in regards to the at least amended claimed limitations, it is unclear and/or incomplete on how a “second mobile device is maintained”. 
Furthermore, the at least claimed limitations recites at least in part “after all transmissions have ceased on the talkgroup”. However, the Examiner believes that the limitation lacks antecedent basis because the claim and/or the independent claim does not mention any “transmission” or any ongoing transmissions that are ceased. Therefore, it’s unclear what the claim is referring to as “after all transmissions have ceased on the talkgroup”.

Thus, for examination purpose the Examiner has given the at least claim its’ broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In this case, “wherein the speed of the first mobile device is also utilized to adjust a call-timer threshold controlling an amount of time the second mobile device is maintained after all transmissions have ceased on the talkgroup” is unclear and/or encompasses new matter that are not clearly discussed in the original specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 6-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Publication No. 20210264789) in view of Toshimitsu et al. (US Publication No. 20010004604).

As to claims 1 and 6, Jo teaches an apparatus (fig. 1, fig. 5, server) comprising: a receiver, configured to receive information on a speed of a first mobile device (fig. 1, fig. 2 pp0059, transmit vehicle speed to the server); logic circuitry configured to adjust a call-timer threshold for a mobile device based on the speed of a first mobile device (fig. 1, fig. 4, pp0079, pp0111, setting or resetting a communication period of the vehicle based on the speed of the vehicle, and pp0040), wherein the call-timer threshold is utilized to control an amount of time a mobile device is allowed to transmit on a channel or a talkgroup (fig.1, fig. 12, fig. 4, pp0062, performing communication at intervals of given communication period set by the server, and pp0128).  However, fails to explicitly mention the concept of a second mobile device.
In an analogous field of endeavor, Toshimitsu teaches a second mobile device and the concept wherein the base station changes the transmission period of radio mobile stations (i.e. plurality of mobile stations, fig. 14, 114a) based on the at least one detected speed (fig. 14, pp0130, pp0132, claim 8 and 9, communication interval or transmission period is changed based at least on one of the speed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jo with the teachings of Toshimitsu to achieve the goal of efficiently and reliably overcoming the problem that a communication efficiency becomes very poor in a communication system (Toshimitsu, pp0007).
As to claims 2 and 7, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. Jo further teaches wherein the channel comprises a frequency, timeslot, and/or spreading code utilized for communications among radios (fig. 1, fig. 2, fig. 12, and pp0128, CDMA).  
As to claims 3 and 8, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. Jo further teaches wherein the amount of time the mobile device is allowed to transmit on the channel decreases as the speed of the first mobile device increases, and increases as the speed of the first mobile device decreases (fig. 1, fig. 4, pp0062, pp0106, increase in vehicle speed, decrease in vehicle communication period and vice versa). However, fails to explicitly mention the concept of a second mobile device.
In an analogous field of endeavor, Toshimitsu teaches a second mobile device and the concept wherein the base station changes the transmission period of radio mobile stations (i.e. plurality of mobile stations, fig. 14, 114a) based on the at least one detected speed (fig. 14, pp0130, pp0132, claim 8 and 9, communication interval or transmission period is changed based at least on one of the speed). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jo with the teachings of Toshimitsu to achieve the goal of efficiently and reliably overcoming the problem that a communication efficiency becomes very poor in a communication system (Toshimitsu, pp0007).

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Publication No. 20210264789) in view of Toshimitsu et al. (US Publication No. 20010004604) and further in view of Tillet et al. (US Publication No. 20160233949).

As to claims 4 and 9, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. However, fail to explicitly teach wherein the speed of the first mobile device is also utilized to adjust a call-timer threshold controlling an amount of time the channel is maintained after all transmissions from the second mobile device have ceased on the talkgroup.  
In an analogous field of endeavor, Tillet teaches the concept of wherein the speed of the first mobile device is also utilized to adjust a call-timer threshold controlling an amount of time the channel is maintained after all transmissions from the second mobile device have ceased on the talkgroup (fig. 1, pp0086, pp0092, if the talkgroup is inactive, only light up a beam for talkgroup (i.e. such lighting up may involve establishing and holding open one or more traffic channel) for a brief interval based on speed, and pp0024). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jo and Toshimitsu with the teachings of Tillet to achieve the goal of efficiently and reliably providing use or otherwise free up resources to enable communication with a plurality of other targets (Tillet, pp0014).

Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al. (US Publication No. 20210264789) in view of Toshimitsu et al. (US Publication No. 20010004604) and further in view of Guba et al. (US Publication No. 20110009107).

As to claims 5 and 10, Jo in view of Toshimitsu teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the speed of the first mobile device is also utilized to adjust a call-timer threshold controlling an amount of time a second mobile device must not again transmit on the channel after de-keying their radio decreases.
In an analogous field of endeavor, Guba teaches the concept of wherein the speed of the first mobile device is also utilized to adjust a call-timer threshold controlling an amount of time a second mobile device must not again transmit on the channel after de-keying their radio (fig. 2, pp0039, based on vehicle speed data, the mobile device remain disabled for a predetermined period of time after, the predetermined period of time in which the functions of the mobile device remain disabled is set according to the policy). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Jo and Toshimitsu with the teachings of Guba to achieve the goal of efficiently and reliably managing, monitoring, and auditing use and communications to and from such mobile devices based on speed in a communication system (Guba, pp0002).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645